Citation Nr: 1759674	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-48 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1976 to July 1980.  During his period of service, the Veteran earned Battle "E" Award and Navy Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for hemorrhagic gastritis. 

This case was previously remanded in June 2013, March 2016, and April 2017 for further development.  All necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The Veteran's gastrointestinal disorder is not shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. § 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

A review of the Veteran's post-service treatment records reflects that the Veteran suffered from gastroesophageal reflux disease (GERD) during the course of the appellate period.  Thus, the current-disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  A review of the Veteran's service treatment records shows a diagnosis of ethanol gastritis in June 1980.  Therefore, the second element of service-connection is met.  See Shedden, supra.

As to the third element of service connection, medical evidence must establish a nexus between the current disorder and the in-service disease or injury.  

An August 1981 VA examination report noted a diagnosis of history of hemorrhagic gastritis in the Navy with no residuals.  The Veteran had no current gastrointestinal symptoms.

In July 2010, the Veteran underwent a VA examination.  The examiner noted a problem with hemorrhagic gastritis with an onset during service.  The Veteran reported he had suffered with severe GERD and hiatal hernia since service.  He underwent Nissen fundoplication for GERD and hiatal hernia in February 2009.  The examiner noted that the Veteran had severe, recalcitrant reflux, which was not responding to therapy, thus requiring the Nissen fundoplication procedure.  The procedure was successful in treating the Veteran's symptoms.  

The examiner opined that the progression of the Veteran's hiatal hernia/reflux condition was related to the episode of severe symptoms experienced in service, but only chronologically, and treatment of the gastritis was appropriate.  

In an August 2010 clarification opinion, the examiner opined that the Veteran's hiatal hernia with esophagitis was more likely than not related to service.  However, the examiner further opined that it was more likely than not that the Veteran's gastritis was not related to his military service due to no diagnosis in military service.  The examiner further noted that reflux does not cause gastritis.  

The examiner noted in September 2010 that the Veteran's hiatal hernia diagnosis was made in error, as extensive review of the Veteran's claim file showed no treatment of hiatal hernia treatment in service.  Therefore, the examiner opined that it was more likely than not that the Veteran's hiatal hernia was not related to service.  

Pursuant to the June 2013 remand directives, the Veteran underwent a VA stomach and duodenal conditions examination in July 2013.  The examiner noted a diagnosis of hemorrhagic gastropathy in 1979.  The examiner noted that the Veteran had one episode of hemorrhagic gastritis due to alcohol use.  The examiner further noted that the medical records did not support or suggest a chronic, ongoing condition, as he had complete resolution after the single episode.  

The examiner noted that the Veteran began having symptoms of GERD in July 1983.  The next documented symptoms for GERD were not until 1997.  The Veteran's symptoms increased in severity and he eventually underwent operative repair in February 2009 with excellent results.  The Veteran was noted to have no further symptoms of reflux as of May 2013 and he no longer required medication.  The examiner opined that it was less likely as not that the Veteran had a gastrointestinal condition attributable to service, as the Veteran had a single episode of gastropathy, with complete resolution and did not begin having symptoms of reflux until three years following military service.

Pursuant to the April 2017 remand directives, an addendum opinion was issued in April 2017.  The examiner noted that the Veteran was diagnosed with alcoholic hemorrhagic gastritis during active duty, which was resolved in 1981.  The Veteran had symptoms after heavy drinking in 1983, but there was no evidence of a chronic problem from then on.  The examiner further noted that the Veteran had a history of pancreatitis, which was acute and transitory.  The Veteran's enzyme levels were noted to be normalized within two weeks nor does he have a diagnosis of chronic pancreatitis.  As such, the examiner opined that that the Veteran's acute pancreatitis was less likely than not caused by his gastropathy and more likely due to his alcohol intake.

The examiner also noted that the Veteran had a history of GERD status-post laparoscopic Nissen fundoplication, for which the Veteran was now asymptomatic.  The examiner reported that there was no evidence that the Veteran had complaints of problems with GERD during service, as this condition was not found for many years after service and presented primarily due to sleep issues.

Upon review of recent care notes, the examiner reported that the Veteran was no longer on a proton-pump inhibitor for GERD, as the surgery was successful in treating the condition.  There was no chronic diagnosis of alcoholic gastritis, as the Veteran has stopped/greatly reduced his alcohol use.  His acute pancreatitis has resolved.  As such, the examiner opined that there was no evidence of a chronic, ongoing condition to link any symptoms to service.  

The remaining medical and lay evidence includes post-service VA and private treatment records, as well as the Veteran's own statements, which note treatment and surgery for gastrointestinal conditions.  However, none of the treatment records in evidence specifically links the Veteran's gastrointestinal disability to service.

The Board finds that the preponderance of the evidence is against a finding of nexus.  In particular, the July 2013 and April 2017 examination reports opined that the Veteran's conditions were unrelated to the incident of gastritis in service which had resolved.  Although a VA examiner in 2010 initially related a hiatal hernia with esophagitis to service, the examiner later rescinded the diagnosis after further review of the record; thus, the 2010 nexus evidence does not serve to support the Veteran's claim.

Consideration has been given to the Veteran's contentions that his gastrointestinal disability is related to his military service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson, as it involves making definitive clinical diagnoses based on knowledge of gastroenterology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his history of stomach symptoms, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of nexus, and do not counter the medical opinions of record.  

Based on the foregoing, the Board finds that the claim of entitlement to service connection for a gastrointestinal disability is not warranted.  The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, service connection must be denied.   


ORDER

Entitlement to service connection for a gastrointestinal disorder is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


